Reíd, J.
dissenting. I dissent in this case. The construction given to the statute by two Judges of the Court, in effect, destroys the main object of the statute. The largest interest intended to be secured under the statute, is that of builders. But under the construction now given, a builder can never hold the boat liable; because it is said the boat is his up to the delivery, and the statute furnishes no remedy against himself. It is said, the boat is the property of the builder, if built under a contract; and hence the builder can have no claim upon ^the boat under this act. Now, the result is, that as against the person for whom the boat is built, no remedy for building, for materials furnished, or for labor, exists. If the right exists at all, it is against the builder. A builder can never, in this view, have the remedy given by this act. To give him this remedy, the person for whom the boat is built must be treated in fact as the builder; and the mechanic or builder must be treated as a mere laborer, and as such he may claim the remedy of the statute.
Now, undér this view, all the builders of steamboats and canal boats, upon the rivers, lakes, and canals in our State, have no claim upon the boat under this act. Such never was the intention of the Legislature. The Legislature designed that the moment a claim sprung up against the person for whom the boat was built, materials furnished, or labor performed, the boat itself might be pursued under the act. The construction now given not only violates the plain object and intent of the act, but its very words; for the act makes the boat liable to the builder, while under the- construction given by two of the Judges, a builder never can have any remedy under it. It is surprising that any one ever should have supposed that small *593claims, arising on account of the boat, are carefully secured by this act, when the more meritorious and larger claims, for tually building the boat, are not embraced.
Such a construction does violence to the main object and intent of the act, and also to its express letter.